DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes that Applicant failed to provide a statement that the claims presented read on the elected species.  Additionally, Applicant failed to provide a statement that no new matter was included, nor did Applicant note where support for the amendment was present in the specification.
The amendment filed on 6 November canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the second condenser is not a part of elected Species 1, Figure 1.  If Applicant no longer wishes to prosecute Species 1, Figure 1, and wishes to switch to Species 2 or Species 3, Applicant has the option of filing a divisional, a continuation, or a continuation-in-part, whichever is most appropriate to Applicant’s situation.  It appears currently that Applicant has presented only claims to non-elected Species 2 and/or 3.  
In addition, Applicant’s submission is non-compliant with 37 CFR 42.6(a)(2), which states: 
(2) In documents, including affidavits, created for the proceeding:
(i) Markings must be in black or must otherwise provide an equivalent dark, high-contrast image;

Currently, portions of Applicant’s submission result in an image that is of such poor quality that Examiner cannot be certain of the text or the punctuation, and Applicant’s amendment cannot 
For example, a portion of Applicant’s amendment is rendered as follows:

and the turbine exhausting mixed air-wwy eema-res ; pr ½:ided~edta iue; and a moisture removal circuit comprising a high-pressure water separator associated with the first medium-.diQeCd wesat s ew w segtgunmdium,

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


/TAVIA SULLENS/Primary Examiner, Art Unit 3763